Russell, J.
The presiding judge being dissatisfied with the verdict, and ’ having granted a first new trial, one of the grounds of the motion, among others, being that the verdict was contrary to law and evidence, this court will not control his discretion in so doing; nor will this court consider assignments of error based upon his eharge. to the jury, or upon his refusal to direct a verdict, the presumption being that on the second hearing he will correct his own errors, if there be any.

Judgment affirmed.